*385AMENDED OPINION AND ORDER
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Kelly and Allane Ryan, maternal grandparents and permanent custodians of the minor Indian child, E.J.R. The matter has been fully briefed. In accordance with the Fort Peck Tribes Comprehensive Code of Justice, (“CCOJ”), Title II, chapter 2, Section 211, oral argument will not be held.
Appellants seek review of a September 9, 2014 Fort Peck Tribal Court ruling denying their Petition for Termination of Parental Rights and for Adoption, Honorable Marvin Youpee, Jr. presiding. We affirm in accordance with the following.
Appellants strongly disagree with the Tribal Trial Court’s decision not to terminate the parental rights of their grandchild’s father. However, as the Court of Appeals, our duty is to review whether or not the Tribal Trial Court correctly followed the applicable law, including whether or not the Tribal Trial Court’s determinations are supported by substantial evidence. Unless an error of law has been made, it is not our role to substitute our judgment for that of the Trial Judge, who conducted the hearing, heard the evidence and determined the relevant facts. See, In Re the Custody of J.B., FPCOA # 316, “Our Tribal Court has broad discretion in the determination of child custody and support issues. We will not overturn the Tribal Court’s judgment based upon factual findings unless a review of the entire record shows that such judgment was not supported by substantial evidence, (Title II CCOJ 2000 § 204), or we find that the Court abused its discretion. (Tribes v. Adams, FPCOA # 209).” We find neither in this case.
As stated in CCOJ Title II, Chapter 2, Section 202: “The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence,”
Therefore, the ORDER of the Fort Peck Tribal Court dated September 9, 2014 is hereby affirmed.